Citation Nr: 1717083	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16-51 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis and chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Brendan Garcia, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from April 1950 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, that, in pertinent part, denied service connection for asbestosis.

A claim for service connection may encompass claims for service connection of any condition that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes and the information the Veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the diagnoses in the Veteran's medical treatment records, the issue on appeal has been characterized as entitlement to service connection for a pulmonary disorder, to include asbestosis and chronic obstructive pulmonary disease so as to consider all reported symptoms in accordance with Clemons.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The objective medical evidence is in relative equipoise as to whether the Veteran's asbestosis and chronic obstructive pulmonary disease are causally related to his period of active service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a pulmonary disorder, to include asbestosis and chronic obstructive pulmonary disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a pulmonary disorder, to include asbestosis and chronic obstructive pulmonary disease.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has developed a pulmonary disorder manifested by both asbestosis and chronic obstructive pulmonary disease that is the result of asbestos exposure during his period of active service.  Specifically, he asserts that he was exposed to asbestos while service aboard the USS Rochester during the Korean War.  

In the January 2015 rating decision and in the September 2016 Statement of the Case, the RO has conceded that the Veteran was exposed to asbestos while serving aboard the USS Rochester (CA-124) during his period of active service.  Consistent with the RO's determination, the Board will also concede in-service asbestos exposure.  As such, the key remaining issues are whether the Veteran has a diagnosis of asbestosis within the appeal period and whether any pulmonary disorder is related to service.

A review of the Veteran's service treatment records shows that they are silent as to any reported respiratory disorders.  The separation report of medical examination dated in December 1953 noted that the Veteran's lungs and chest were normal.

Following service, VA outpatient treatment records dated from 1999 to 2017 show intermittent treatment for both diagnosed asbestosis and chronic obstructive pulmonary disease.  A treatment record dated in April 2010 shows that the Veteran was a supervisor for asbestos installation from 1965 to 1985, and did not wear a mask during throughout this time period.  He was said to have removed boiler asbestos and, thus, had significant exposure.  A treatment record dated in October 2013 shows that the Veteran had occupational exposure to asbestos, 36 years working with insulation, and a boilermaker for 17 years.

In a Statement In Support Of Claim (VA Form 21-4138) dated in June 2014, the Veteran explained that during service aboard the USS Rochester during the Korean War, his living quarters aboard the ship were full of asbestos, and that his doctors had conceded that his current disability was a direct cause of asbestos exposure during active service.

In a VA Form 21-4138 dated in September 2014, the Veteran reiterated in-service asbestos exposure from contact with asbestos around pipes, heat exchanges, and water lines.  He added that he smoked cigarettes in service but quit more than 50 years ago.  He also indicated that following service, he worked in a paper mill for 34 years in maintenance. 

A VA examination report dated in January 2015 shows that the Veteran was diagnosed with emphysema, chronic obstructive pulmonary disease, and asbestosis.  The VA examiner, a physician assistant, opined that it was less likely than not that the Veteran's current lung condition was due to asbestos exposure while serving aboard the USS Rochester.  The Veteran was noted to have served on the USS Rochester from 1950 to 1954, and post-discharge, worked in a paper mill for approximately 34 years.  The VA examiner explained that review of literature demonstrated that mill workers (prior to 1980) were potentially exposed to asbestos, and that the Veteran had a non-military exposure potential of approximately 26 years.  As such, the greater probability of asbestos exposure would fall within the post-discharge period (26 years versus four).

A lay statement from the Veteran's daughter dated in October 2016 suggested that the VA examiner did not fully appreciate the Veteran's exposure during active service.  She explained that the Veteran had worked with asbestos every day for four years while serving in the Navy, and that he exhibited respiratory problems shortly after his discharge.  He was said to have sought medical treatment from two physicians, but that both, unfortunately, were deceased.

A letter from a private physician who specialized in asbestos-related diseases, dated in November 2016, shows that Veteran was noted to have been exposed to asbestos for over three years while service aboard the USS Rochester, and was also potentially exposed to asbestos following service while working in a mill.  As a result, he opined that with a reasonable degree of medical certainty, the Veteran developed asbestosis and chronic obstructive pulmonary disease.  This physician also indicated that individuals with the Veteran's level of exposure could easily be said to have developed asbestosis from that exposure alone.  Therefore, it was at least as likely as not and probably more likely that the Veteran's exposures in the Navy were the predominant cause in his developing his asbestosis.  


Having carefully considered the evidence of record, the Board concludes that the evidence of record is at the very least in relative equipoise as to whether the Veteran's current pulmonary disorder manifested by asbestosis and chronic obstructive pulmonary disease is etiologically related to active service.  The Board finds the evidence, which includes the Veteran's credible statements, credible lay statements, a private medical opinion and a VA examination report provides a reasonable basis to award service connection. 

Accordingly, when reasonable doubt is resolved in the Veteran's favor, service connection is warranted.


ORDER

Service connection for a pulmonary disorder, to include asbestosis and chronic obstructive pulmonary disease, is granted.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


